DISMISSED; Opinion Filed August 27, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00458-CV

                            WALTER P. BROOKINS, Appellant
                                        V.
                          JUDGE WILLIAM METZGER, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01929-A

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                   Opinion by Justice Nowell
       Appellant’s brief in this case is overdue. By postcard dated August 6, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                /Erin A. Nowell/
                                                ERIN A. NOWELL
                                                JUSTICE

190458F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WALTER P. BROOKINS, Appellant                     On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
 No. 05-19-00458-CV         V.                     Trial Court Cause No. CC-19-01929-A.
                                                   Opinion delivered by Justice Nowell. Chief
 JUDGE WILLIAM METZGER, Appellee                   Justice Burns and Justice Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JUDGE WILLIAM METZGER recover his costs of this
appeal from appellant WALTER P. BROOKINS.


Judgment entered this 27th day of August, 2019.




                                             –3–